Citation Nr: 0527329	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-36 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bronchitis 
and bronchiectasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which found that new and material 
evidence had not been received.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2005, a 
transcript of which is of record.

For good cause shown, the veteran's case has been advanced on 
the docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was originally denied for 
bronchiectasis by a January 1949 rating decision, and the 
veteran did not appeal.

3.  A March 1999 rating decision denied service connection 
for bronchitis.  The veteran was informed of this decision, 
including his right to appeal, and he did not appeal.

4.  An October 2001 rating decision found that new and 
material evidence had not been presented to reopen a claim of 
service connection for bronchitis.  Although the veteran 
initiated an appeal on this issue, he did not perfect his 
appeal by submitting a timely Substantive Appeal following 
the promulgation of a November 2002 Statement of the Case 
(SOC).

5.  Although the evidence received since the last prior 
denial was not previously submitted to agency decisionmakers, 
it does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for bronchitis 
and bronchiectasis, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrated that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in June 2003, which was clearly before 
the August 2003 rating decision which is the subject of this 
appeal.  This correspondence specifically informed the 
veteran that new and material evidence was necessary to 
reopen his previously denied claim, and summarized the 
standard for what constituted new and material evidence.  
Further, correspondence was previously sent to the veteran in 
August 2001 which noted the enactment of the VCAA, summarized 
the requirements for a grant of service connection, informed 
the veteran of what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Granted, this correspondence was not specifically in 
conjunction with the current appeal, but it does show the 
veteran was notified of the basic VCAA provisions.  

Moreover, one of the claims at issue at that time was service 
connection for bronchitis, which was denied by the October 
2001 rating decision.  In addition, the veteran has been 
provided with a copy of the appealed rating decision and the 
September 2004 Statement of the Case (SOC) which provided him 
with notice of the law and governing regulations regarding 
his case, as well as the reasons for the determinations made 
with respect to his claims.  Therefore, the Board finds that 
the veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Mayfield, supra.  Accordingly, there is no 
further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at September 2005 hearing.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, under the law, he is not entitled to an 
examination with respect to his new and material evidence 
claim.  38 C.F.R. § 3.159(c); see also 66 Fed. Reg. at 
45,628.  Consequently, the Board concludes that the duty to 
assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was originally denied for 
bronchiectasis by a January 1949 rating decision, and the 
veteran did not appeal.

The evidence on file at the time of the January 1949 rating 
decision included the veteran's service medical records, as 
well as post-service medical records dated in December 1948.

Although the veteran's service medical records note treatment 
for rhinitis while on active duty, there are no findings 
indicative of bronchitis/bronchiectasis.  Further, his lungs 
were clinically evaluated as normal on his October 1945 
discharge examination, and chest X-ray was negative.  This 
examination also noted that he had chronic sinusitis, which 
existed prior to service.

A December 1948 Certificate of Attending Physician noted that 
the veteran was treated in April 1947 for pharyngitis and 
chronic frontal sinusitis.

A December 1948 VA medical examination reflects that the 
veteran reported, in part, a cough for many years.  A right 
and left bronchogram conducted in conjunction with this 
examination showed probable bronchiectasis, right lower lobe.  
Diagnoses included bronchiectasis, right lower lobe, from 
clinical findings and history, and from X-ray interpretation.

The January 1949 rating decision denied service connection, 
in part, for bronchiectasis stating that it was first noted 
on the current examination.  In addition, this decision 
established service connection for sinusitis.

Thereafter, additional medical records were added to the file 
which cover a period through 1998, and include findings of 
bronchiectasis and bronchitis.  In pertinent part, these 
records reflect that the veteran underwent a lobectomy of the 
right lower lobe in July 1955 due to bronchiectasis.  
Additionally, an October 1998 VA medical examination noted 
that the veteran had a history of sinusitis and bronchitis, 
and diagnoses included chronic bronchitis.  However, nothing 
in these additional medical records related the findings of 
bronchitis and/or bronchiectasis to his active service.

A March 1999 rating decision denied service connection for, 
among other things, bronchitis.  This decision noted that the 
initial rating decision following service denied service 
connection for bronchiectasis because this was first noted at 
a 1948 examination following service, and that there was no 
evidence of this condition in service.  However, it was also 
noted that the veteran was not specifically notified that 
this unclaimed condition had been denied; rather, he was 
notified that service connection had been denied for a 
generic chest condition.  With respect to the current claim, 
it was found that the service medical records were totally 
negative for complaints, findings, or treatment for 
bronchitis, and that there was no evidence to link the 
currently diagnosed bronchitis to service.  The veteran was 
informed of this decision, including his right to appeal, and 
he did not appeal.

An October 2001 rating decision found that new and material 
evidence had not been presented to reopen a claim of service 
connection for bronchitis.  Although the veteran initiated an 
appeal on this issue, he did not perfect his appeal by 
submitting a timely Substantive Appeal following the 
promulgation of a November 2002 SOC.  The evidence on file at 
the time of this examination included a September 2001 VA 
respiratory examination, which diagnosed chronic bronchitis 
and status-post lower lobectomy for bronchiectasis.  No 
competent medical evidence was of record which related the 
current findings to active service.

The evidence added to the record since the October 2001 
rating decision includes the veteran's statements and hearing 
testimony, an undated newspaper article, and medical records 
dated from 1973 to 2002, some of which were already on file.

At his September 2005 hearing, the veteran testified that he 
was initially rejected for the military as 4F due to 
bronchial and sinus problems, but was subsequently inducted 
anyway.  He indicated that he was hospitalized because of 
lung and sinus problems during service, and that sometimes he 
had a high fever of 102 or 103.  Further, at this hearing and 
in prior statements, he indicated that his lung problems were 
caused by working with cement while on active duty.

The additional medical records that were not previously of 
record continue to have findings of bronchitis, but still 
contain no competent medical opinion which relates bronchitis 
and/or bronchiectasis to the veteran's active service.

The undated newspaper article pertains to a different 
individual, WJ, whom the article notes had his internal 
organs on the wrong side of his body, that medical conditions 
such as a collapsed esophagus and heart disorder resulted in 
WJ's early retirement from the military, and that he was in 
receipt of VA pension benefits due to his medical condition.  
In a handwritten note, the veteran asserted that his case was 
the same as WJ.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. at 45630.


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for bronchitis and/or 
bronchiectasis.

As detailed above, service connection was originally denied 
for these disabilities, in essence, because they were first 
diagnosed several years after his separation from service and 
there was no competent medical evidence which linked the 
current disabilities to active duty.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

With respect to the additional medical records received since 
the last prior denial, the Board notes that they are "new" 
to the extent they were not previously on file.  However, to 
the extent these records include findings of bronchitis 
and/or bronchiectasis, such evidence was of record at the 
time of all of the prior denials.  The additional records 
still contain no competent medical opinion which links the 
current findings to active service, nor do they indicate 
treatment either during service or within the first post-
service year.  As such, they are cumulative and redundant of 
the medical records that were previously on file, and do not 
constitute new and material evidence pursuant to 38 C.F.R. 
§ 3.156(a).

Regarding the veteran's contention that he developed lung 
problems due to working with cement powder while on active 
duty, the Board notes that nothing on file shows that he has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).  Therefore, his contentions, as 
contained in his statements and hearing testimony, do not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a).

The Board further finds that the undated newspaper article on 
WJ does not contain any relevant evidence regarding the 
veteran's claim.  No mention is made of the veteran in this 
article, and, despite his contentions, it does not appear 
that their cases are similar.  For example, the article 
indicates that WJ had early retirement from the military due 
to medical disorders diagnosed while on active duty, and this 
is not the case with the veteran's bronchitis and/or 
bronchiectasis.  The fact that WJ and the veeran may have 
reversed internal organs is not probative of whether the 
veteran suffered from bronchiectasis in service that resulted 
in a chronic disability.

As already noted, there were no findings indicative of 
bronchitis and/or bronchiectasis in the service medical 
records, and the first competent medical evidence of these 
disabilities were several years after his discharge.  Thus, 
this evidence does not relate to an unestablished fact, nor 
does it raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

There being no other evidence received in conjunction with 
the veteran's application to reopen, the Board finds that 
even though the evidence received since the last prior denial 
was not previously submitted to agency decisionmakers, it 
does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.  Consequently, it does not 
constitute new and material evidence pursuant to 38 C.F.R. 
§ 3.156(a), and the claim must ben denied.

Inasmuch as new and material evidence in support of the 
veteran's application to reopen has not been received, the 
Board does not have jurisdiction to consider the claim or to 
order additional development.  See Barnett v. Brown, 83 F.3d. 
1380 (Fed. Cir. 1996).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for bronchitis 
and bronchiectasis, the benefit sought on appeal is denied.  


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


